Citation Nr: 0016117	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  94-46 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a low back 
disability, including low back strain and L4-5 and L5-S1 
disc herniation.

2. Entitlement to an initial compensable evaluation for 
service-connected residuals of fracture of the left 
clavicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1993 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for acute 
low back strain and L4-5 and L5-S1 disc herniation and 
granted service connection for left clavicle fracture with a 
noncompensable evaluation, effective from July 15, 1992.  

The Board notes that the veteran timely filed a notice of 
disagreement and substantive appeal to the August 1993 rating 
decision on the issue of service connection for post-
traumatic stress disorder (PTSD) as well.  By rating decision 
in April 1997, the RO granted service connection for PTSD 
with a 50 percent evaluation, effective from July 15, 1992.  

The April 1997 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for PTSD.  As the veteran did not express 
disagreement with the "down-stream" issue of the percentage 
evaluation assigned, such matter is not before the Board.  
See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see 
also Holland v. Gober, 10 Vet. App. 433, 435 (1997) 
(per curiam).


FINDINGS OF FACT

1. The record contains no competent medical evidence of a 
nexus between the veteran's current low back disability 
and any incident of his military service or reported 
continuity of symptomatology since discharge from service.  

2. The veteran's residuals of a left clavicle fracture 
include complaints of minimal pain, full range of motion 
with normal function and no residual impairment.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a low 
back disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2. The criteria for a compensable rating for residuals of a 
left clavicle fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's pre-induction examination in September 1966 
noted no abnormalities of the spine and the veteran denied a 
history of recurrent back pain and reported that he was right 
handed.  The veteran's service medical records show 
complaints of low back pain with exercise in May 1967.  
Examination showed full range of motion with no deformity and 
no tenderness.  An impression of low back strain was 
reported.  In January 1970, the veteran suffered a closed 
left mid-shaft clavicle fracture in a motor vehicle accident.  
A service physical examination in March 1970 noted that the 
veteran's left clavicle was mending with restriction to 
movement because of a sling.  No abnormalities of the spine 
were noted on examination.  On a report of medical history, 
completed in May 1970, the veteran denied a history of back 
trouble of any kind.  

In July 1992, the veteran filed an initial claim for VA 
benefits for back pain and a broken left clavicle.  

The record contains a bill from a private radiology group 
noting that a computed tomography (CT) of the lumbar spine 
was conducted in December 1986.  The results of this test are 
not of record.  A private X-ray examination in May 1991 
showed multi-level abnormalities between L4-5 and L5-S1 with 
disc spaces severely degenerated.  VA outpatient treatment 
records from August 1992 to May 1993 reported complaints of 
back problems with an assessment of degenerative disc 
disease.  By letter, dated in February 1993, J.D., D.C., 
stated that he first saw the veteran in April 1992 with 
complaints of pain episodically in the right hand consistent 
with radial nerve distribution.  The veteran stated that 
seven years previously, a CT scan revealed a herniation of 
the L5 disc.  

A VA general medical examination was conducted in March 1993, 
and the examiner noted review of some service medical 
records.  The veteran noted a history of an initial back 
injury in 1967 with several episodes of back sprain during 
service, which the veteran did not report at that time.  
Since discharge from service, the veteran has been employed 
as a farm laborer and reported recurrent back strain with a 
CT scan in November 1985 showing a ruptured disk.  He stated 
that he had radiculopathy since that time.  The veteran 
indicated that the site of his pain was at L1.  Physical 
examination showed no muscle spasm and full range of motion.  
X-ray examination revealed disc space narrowing at L4-5 and 
L5-S1.  The examiner provided a diagnosis of chronic low back 
pain.  

The veteran reported that he fractured his left clavicle in 
1969 in an automobile accident and it did not heal properly.  
He stated that he had no particular current complaints with 
regard to the clavicle, except for the callus lump.  Physical 
examination of the shoulder revealed a slight prominence of 
the mid-clavicular region.  Range of motion was full with 
elevation and abduction to 180 degrees and internal and 
external rotation to 90 degrees.  X-ray examination showed a 
healed fracture of the mid-clavicle, and the shoulder was 
otherwise unremarkable.  The examiner provided a diagnosis of 
history of fracture of the left clavicle with normal function 
and callous prominence.  

A VA neurological examination was also conducted in March 
1993.  The veteran reported repeated incidents of low back 
strain since 1967 and intense pain and numbness in the left 
leg since 1985.  He stated that a CT scan in 1986 showed 
herniated lumbar discs.  The veteran provided some X-rays, 
which showed definite narrowing at L4-5 and L5-S1.  Upper and 
lower extremities showed good equal strength and no sensory 
impairment.  The examiner noted complaints of lumbosacral 
pain at 90 degrees flexion.  The examiner provided a 
diagnosis of lumbosacral spondylosis with moderate root 
irritation due to L5-S1 and L4-5 disc herniation.  

A VA fee basis orthopedic examination was conducted in April 
1998 by C.R.M., M.D, who noted review of "available medical 
records."  Dr. C.R.M. stated that review of the medical 
record revealed a history of chronic back pain and sciatic 
pain in the left lower extremity.  The veteran reported 
complaints of low back pain with pain into the left leg to 
the knee, ankle, and foot that started during childhood 
and had continued ever since.  He stated that he suffered two 
back injuries during service that he did not report.  
Physical examination revealed normal stance and gait, no 
significant tenderness or pain on motion.  Dr. C.R.M. 
provided an impression of history of degenerative disc 
disease at L4-S1 by X-ray report with no evidence of any 
abnormality including disc disease, disc herniation, 
radiculopathy or any other condition on examination.  Dr. 
C.R.M. stated that there were no medical records indicating 
any service-connected causal relationship of the back or leg 
pain.  

The veteran complained of minimal left shoulder pain 
following a fracture during service.  Physical examination 
revealed no evidence of increased warmth, swelling, or 
erythema and range of motion was within normal limits.  Dr. 
C.R.M. provided an impression of history of fractured left 
clavicle, which was completely healed, with full function of 
the left shoulder and no residual impairment.  

By letter, received in October 1998, the veteran stated that 
he was treated by a chiropractor for mid-back problems in the 
fall of 1971, but the records of this treatment were no 
longer available.  The veteran reported that his first 
chiropractic treatment was at age six for a congenital mid-
back problem.  He noted that he received chiropractic 
treatment from 1964-1966 for lower back problems.  He stated 
that he had treatment for low back problems in 1977 and 1978 
and incurred a lumbar disc herniation in November 1986.  


II. Analysis

Service Connection for Low Back Strain and L4-5 and L5-S1 
Disc Herniation

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability, manifested in 
service, existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1997).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The regulation requires that VA consider all of 
the relevant evidence of record when determining whether 
clear and unmistakable evidence exists to rebut the 
presumption, not just the persuasiveness of the evidence 
supporting pre-service incurrence of the disease or injury.  
See Vanerson v. West, 12 Vet. App. 254, 259 (1999), Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).  

The Board notes that in April 1998, the veteran stated that 
he had low back pain since childhood and in October 1998 
detailed chiropractic treatment received at age six, and from 
1964-1966, prior to his military service.  The veteran's pre-
induction physical examination in September 1966 noted no 
abnormalities of the spine and the veteran denied recurrent 
back pain.  The record contains no clear and unmistakable 
evidence that the veteran had a pre-existing back disability.  
The only evidence of record are the statements of the 
veteran, which the Board notes contradict earlier statements 
indicating that his first back injury was in 1967.  
Therefore, the Board finds that the presumption of soundness 
has not been rebutted. 

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing post-
service continuity of symptomatology; and c) Medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

In the instant case, the veteran has submitted evidence of a 
current low back disorder.  X-ray examination in May 1991 
showed degeneration of disc spaces and VA outpatient 
treatment records noted an assessment of degenerative disc 
disease.  VA examinations in March 1993 and April 1998 
provided diagnosis of chronic low back pain, lumbosacral 
spondylosis with moderate root irritation, and history of 
degenerative disc disease.  

The veteran's service medical records note a single complaint 
of low back pain in May 1967.  This injury appeared to be 
acute and transitory and had resolved by service separation.  
The veteran states that he had two other back injuries 
during service and recurrent strains of his lumbar spine, but 
did not report these.  No further complaints, diagnoses or 
opinions of any further low back problems were noted in the 
remaining three years of the appellant's active service.  
No abnormalities of the spine were noted on separation 
examination in May 1970 and the veteran denied a history of 
back trouble at that time. 

The record contains no competent medical evidence of a nexus 
between the veteran's current low back disability and any 
incident of his active military service, including the single 
complaint of low back pain during service.  Although the 
veteran reports post-service treatment for a back disorder in 
1971 and 1977-1978, the first evidence of record of a back 
disorder post-service was the private X-ray examination in 
May 1991.  Although a CT scan was conducted in December 1986 
and later treatment records relied on the veteran's 
statements regarding the conclusions of this CT scan, the 
report of this scan is not of record.  In April 1998, Dr. 
C.R.M. reported that there was no medical evidence that the 
veteran's back or leg pain had a causal relationship with the 
veteran's military service.  Without competent evidence of a 
nexus between the veteran's current back disability and any 
incident of his military service, the veteran's claim cannot 
be well grounded.  

Further, the record does not support a finding of a well-
grounded claim under the alternative method for establishing 
such.  Although low back pain was "noted" during service, 
and the veteran has reported a continuity of symptomatology 
since that time, the record contains no competent medical 
evidence of a nexus between the present disability and the 
post-service symptomatology.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000); Morton v. West, 12 Vet. App. 477, 480 (1999).  
However, the United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 11, 1999) (hereinafter, "the Court") has 
held that there is some duty to inform the veteran of the 
evidence necessary for the completion of an application for 
benefits, under 38 U.S.C.A. § 5103 (West 1991), even where 
the claim appears to be not well grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996); Robinette v. Brown, 
8 Vet. App. 69, 79-80 (1995).  The appellant has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


Evaluation of Service-Connected Residuals of Left Clavicle 
Fracture

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

Under the Schedule, limitation of motion of the minor arm 
warrants a 20 percent evaluation if at shoulder level or 
midway between the side and shoulder level and a 30 percent 
evaluation if to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Impairment of the clavicle of 
the minor arm warrants a 10 percent evaluation for malunion 
or nonunion without loose movement and a 20 percent 
evaluation for dislocation or nonunion with loose movement.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  When the Schedule 
does not provide a zero percent evaluation, such will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

The Board recognizes that the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1999).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

VA examination in March 1993 provided a diagnosis of history 
of fracture of the left clavicle with normal function and 
callous prominence.  The veteran reported no particular 
current complaints with regard to the clavicle.  On VA 
examination in April 1998, the veteran reported minimal left 
shoulder pain.  The examiner noted that the fracture was 
completely healed with full function of the left shoulder and 
no residual impairment.  Range of motion was full on both 
examinations.  The Board finds that the evidence 
preponderates against an initial compensable evaluation for 
the veteran's service-connected residuals of a left clavicle 
fracture.  The Board has considered the factors, enumerated 
in Deluca, and notes that the veteran reported minimal pain 
of the left shoulder.  However, the VA examiners noted no 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, swelling, deformity, atrophy of 
disuse, or instability of station.  The Board finds that the 
minimal pain, reported by the veteran, does not create a 
disability picture analogous to the criteria for a 
compensable evaluation.  


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to an initial compensable evaluation for service-
connected residuals of a left clavicle fracture is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

